Citation Nr: 0315387	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-02 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
inflammatory rheumatism, also claimed as arthritis of 
multiple joints.  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1941 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 2001 from 
the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin, which 
determined that new and material evidence had nor been 
submitted to reopen the claim for service connection for 
inflammatory rheumatism, also claimed as arthritis of 
multiple joints, since the final Board decision of July 1976 
denying that claim.  

The claimant's original claims folder is missing.  However, 
it has been partially reconstructed by with the assistance of 
the County Veterans Service Officer (CVSO), Page County, 
Wisconsin, who provided copies of documents used in the prior 
final Board decision of July 1976, except for the claimant's 
service medical records.  The record shows that the claimant 
has been fully informed of the facts, including that his 
original claims folder and service medical records are no 
longer available, and of the documents which have been 
assembled in his rebuilt claims folder, including the nature 
and content of the documents relied upon by the Board in its 
July 1976 decision.  

The claimant's October 9, 2002, Motion to Advance his case on 
the Board's 
docket was denied in an October 15, 2002, ruling, and the 
claimant was notified of that action by Board letter of 
October 15, 2002, which informed of his right to submit 
medical evidence in support of that motion within 30 days.  
On November 5, 2002, the veteran asked that the Board 
continue the appeals process without delay.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 

(West 2000)].  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal seeks to reopen a claim 
after a final Board decision on that issue, but was received 
on July 31, 2000, prior to the effective date of the revised 
regulations, the revised regulations pertaining to reopened 
claims are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letter of 
December 16, 2002, which informed them of VA's duty to notify 
them of the information and evidence necessary to 
substantiate the claim and to assist them in obtaining all 
such evidence.  That letter 

also informed the claimant and his representative which part 
of that evidence would be obtained by the RO and which part 
of that evidence would be obtained by the claimant, pursuant 
to Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  

The claimant and his representative were also provided a 
Statement of the Case on March 5, 2002, which informed them 
of the issue on appeal, the evidence considered, the 
adjudicative actions taken, the pertinent law and regulations 
pertaining to service connection and the reopening of 
previously finally denied claims, the decision reached, and 
the reasons and bases for that decision.  

The Board finds that all available relevant evidence 
necessary for an equitable disposition of the instant appeal 
has been obtained by the RO, and that VA's duty of 
notification to the claimant and his representative of 
required information and evidence and of its duty to assist 
them in obtaining all evidence necessary to substantiate the 
issue on appeal have been fully met.  The RO has obtained the 
claimant's service entrance and separation examinations, a 
December 1941 sick report, as well as all private or VA 
medical evidence identified by the claimant, including both 
outpatient treatment records and hospital summaries.  The 
veteran has declined a personal hearing before an R) Hearing 
Officer, or before the Board.  

Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that it is clear that the appellant and his 
representative were fully notified and aware of the type of 
evidence required to substantiate the claim.  In view of the 
extensive factual development in the case, as demonstrated by 
the record on appeal, the Board finds that there is no 
reasonable possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  A Board decision of July 1976 denied service connection 
for arthritis of multiple joints, claimed as inflammatory 
rheumatism; that decision constituted a final appellate 
determination with respect to that claim.

3.  On June 21, 2000, the claimant undertook to reopen his 
claim for service connection for inflammatory rheumatism, 
also shown as arthritis of multiple joints, by submitting 
additional evidence.

4.  The additional documentation submitted by the veteran 
includes evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for arthritis of multiple joints, 
claimed as inflammatory rheumatism, is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108 (West 2000);  38 C.F.R. § 3.156(a) 
(2002);  Hodge v. West,  155 F.3d 1356, 1361-64 (Fed. Cir. 
1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

A Board decision of July 1976 denied service connection for 
arthritis of multiple joints, claimed as inflammatory 
rheumatism.  That decision constituted a final appellate 
determination with respect to that claim.  

As noted, the claimant's original claims folder is missing.  
However, it has been partially reconstructed with the 
assistance of the County Veterans Service Officer, Page 
County, Wisconsin, who provided copies of documents used in 
the prior final Board decision of July 1976, except for the 
claimant's service medical records.  

Evidence Previously of Record:

The evidence of record at the time of the July 1976 Board 
decision denying service connection for arthritis of multiple 
joints, claimed as inflammatory rheumatism, included the 
claimant's service entrance examination showing no defects; a 
copy of a company morning report indicating that the veteran 
went on sick call in mid-December 1941, for an undisclosed 
complaint; and his service separation examination, showing 
that no defects of the musculoskeletal system were noted on 
service entrance examination.  Data recorded for clinical 
purposes at the time of service separation examination 
indicated that he was not experiencing any disabilities at 
that time. 

In April 1975, the veteran filed his original application for 
VA disability compensation and pension benefits (VA Form 21-
526) for "inflammatory rheumatism."  With that application, 
he submitted three pages of a calendar, dated in late 
December 1941, reportedly found in his CVSO file.  The 
entries on the pages, one signed by R.B. Lewis, indicate that 
the veteran was acutely ill with "inflammatory rheumatism" 
and could not be moved, by order of H. V. Benn, M.D.  The 
signature of that physician does not appear on those records.  

VA outpatient clinical records received in May 1975 indicate 
that in 1970 the veteran had edema of the extremities with a 
loss of motion.  In January 1971, the veteran complained of 
right hip "joint" discomfort with movement of the hip.  In 
November 1973, December 1974 and April 1975, he was seen with 
degenerative joint disease of the hips with an attendant loss 
of motion and pain.

Statements from R. H. Rifleman, M.D., dated in June 1975 and 
October 1975, indicated that the veteran complained of pain 
in both hips on three occasions from January 1974 through 
March 1975.  X-rays in March 1975 disclosed osteoarthritis of 
both hips, more pronounced on the right.  

Three statements of record from V.A. Benn, M.D. dated in 
August 1975, December 1975, and January 1976 indicate that 
the veteran was treated for acute arthritis of his right hip 
and knee on several occasions in December 1941 and May 1947.

A report of VA examination, conducted in August 1975, noted 
the veteran's  complaints of swelling of the hips and knee 
joints, while X-rays disclosed evidence of degenerative 
changes throughout the spine, both hips, feet, and knees.  

Lay statements from the veteran's spouse, dated in October 
1975, indicated that when the veteran worked at the Humming 
and Downing Papermill in 1949 his knee would swell.  Lay 
statements from the veteran's mother and brother, received in 
October 1975, indicate that the veteran received treatment 
for his swollen knee in December 1941 from Dr. Benn.  A lay 
statement from J.C. Olstad dated in October 1975 that he 
worked for the veteran in 1971 and that at that time the 
veteran was having trouble with his knee that he indicated 
was of long duration.  

The foregoing constitutes the evidence of record at the time 
of the final Board decision of July 1976 denying the claim 
for service connection for arthritis of multiple joints, 
claimed as inflammatory rheumatism.  


Evidence Added to the Record:

On June 21, 2000, the veteran undertook to reopen his claim 
for service connection for inflammatory rheumatism, also 
claimed as arthritis of multiple joints, by submitting 
additional evidence.  In a Statement in Support of Claim (VA 
Form 21-4138), received on that date, the veteran sought 
service connection for a right hip condition, asserting that 
even though his right knee condition was previously denied by 
VA, he believes that his right hip condition was noted in his 
records by Dr. V.A. Benn of Rosholt, Wisconsin, after he 
separated from U.S. Army service in 1945.  He related that 
one of his right hip surgeries was done at the VAMC, Madison, 
on or about November 1979 to May 1981, while the second 
surgery was done at St. Michael's Hospital in Steven's Point, 
Wisconsin, by Dr. J. A. K., on the left hip on April 24, 
1994.  He further related that another right hip surgery was 
done by Dr. M. R., at St. Michael's Hospital on January 10, 
1995.  

In that statement, the veteran further contended that he was 
seen and complained about a right hip condition while he was 
home on military leave from December 23, 26, 29, 1941, by Dr. 
V. Benn, even though the military record were somehow 
destroyed in the fire in St. Louis, Missouri, in 1973 or 
cannot be accounted for by the military records center on 2 
requests in 1988 and 1997.  He further enclosed a copy of VA 
Form 3288, documenting his request for any military discharge 
physicals or medical reports [or] sick call reports that 
would be in his VA file so that he can review the records 
that the VARO in Milwaukee, Wisconsin, has had for evidence 
in denying him in the past years since his claim was first 
filed in 1975.

VA outpatient treatment records from the VAMC, Madison, dated 
from January 1970 to July 1975, show that in January 1970, 
the veteran complained of right hip discomfort on motion.  
Examination showed no edema of the extremities, but some 
limitation of motion.  In November 1973, the claimant was 
seen for degenerative joint disease of both hips, but worked 
daily and was not on disability.  X-rays in November 1973 
revealed degenerative joint disease of both hips, with cystic 
changes in the acetabulum.  He was again noted to have hip 
pain in December 1974 and April 1975.  In July 1975, the 
claimant reported that he was no longer working, and that his 
symptoms had decreased.  

A VA hospital summary, dated in March 1976, showed that the 
veteran was admitted for evaluation of bilateral hip pain.  
X-rays showed bilateral degenerative joint disease of both 
hips, with decrease in the joint space laterally and some 
cyst formation in the acetabulum and spurring in the femoral 
head.  The veteran was not considered a candidate for 
surgery.  The diagnosis was degenerative disease, both hips.  

A January 1976 letter from V.A. Benn, M.D., stated that his 
clinical records from 1941 to 1947 are lost, while daily 
charge files indicate the dates on which the claimant was 
seen.  He related that his belief that the claimant had acute 
arthritis on the first dates are based upon his personal 
recollections.  A February 1977 letter from V.A. Benn, M.D., 
states that he saw the veteran in December 1941 for an 
arthritic knee; that this was the beginning of a generalized 
degenerative arthritis that obviously has worsened 
continuously since that date, and now involves the back, both 
knees, hips and shoulders.  

A March 1977 letter from V.A. Benn, M.D. to the RO noted that 
he had been asked to clarify his letters of December 1975 and 
February 1977 with respect to the veteran, and stated that he 
saw the veteran in December 1941, while he was in service, 
for an arthritic knee; that he saw the veteran on four 
occasions in May 1947, and found that such condition had 
progressed; and that it seemed clear to him that if the 
arthritic condition was found in 1941, and again in 1947, and 
the condition was found in the same place both times, that it 
would show a continuous and progressive condition discovered 
after the veteran was already in service; and that one could 
draw the logical medical conclusion that the condition was 
connected to service.  He further related that it was his 
understanding that no such condition was discovered at his 
entering service.  

A January 1978 letter from V.A. Benn, M.D. to the RO stated 
that he first treated the veteran on December 22, 1941, for 
an acute arthritis of the right knee; that the diagnosis was 
made by physical means of palpation and inspection; that X-
ray was not indicated because of the acute process, nor would 
it have been advisable to transport him to the X-ray unit 16 
miles away; and that it was his firm belief that this episode 
was the onset of rheumatoid arthritis which has worsened 
steadily since that date.  

Private treatment records of the veteran from the Marshfield 
Clinic (Drs. J.P.M. and M.L.H.), dated in April and June 
1978, show that the veteran had referred himself for 
evaluation of "rheumatism", asserting that his disease 
began when he was 21 years of age; that it began in the 
joints of his right hip, knee, and ankle; and that the joints 
of the hands, wrists, shoulders, hips, knees, ankles, and 
feet have been involved through the years.  He further 
asserted that he had been told in 1941 that he had rheumatoid 
arthritis.  The examiner noted that the veteran had no 
history of acute rheumatic fever or heart murmur.  
Examination revealed full motion at both elbows, wrists and 
shoulders, with limitation of motion of the cervical spine, 
and limitation of motion of the right hip due to pain.  
Laboratory studies disclosed that the rheumatoid factor was 
less than 1:20 (normal range is 0-1:40), while the 
sedimentation rate was 8 (normal range is 0-10mm./hr).  X-
rays taken in April 1978 revealed degenerative changes, 
including extensive calcifications of the anterior spinal 
ligament, some osteophytes of the upper and mid-thoracic 
segments, degenerative changes at C-1-2; and advanced 
degenerative disease of the hips, worse on the right.  The 
diagnoses were diffuse degenerative joint disease, moderately 
severe in the cervical spine, dorsal spine, and both hips; 
and a history of inflammatory arthritis of unknown etiology.  
The examiner stated that the veteran's right hip disease is 
severe enough that she did not expect to be able to control 
it with medication; that there appeared to be a large cyst in 
the area, as well as compete loss of cartilage in the 
superior aspect of the joint; and that the veteran should be 
referred to an orthopod about his hip.  In June 1978, cited 
the claimant's assertion that he had experienced pain in both 
hips for many years, worse on the right; that it started in 
1943 while in service, when he developed right hip and knee 
pain.  It was noted that X-rays revealed degenerative 
arthritis, bilaterally, with loss of joint space superiorly 
in the right hip.  

Outpatient treatment records from the VAMC, Madison, dated 
from May 1979 to January 1987, show that the claimant was 
seen in May 1979 with complaints of bilateral hip pain since 
1941.  X-rays revealed degenerative joint disease of both 
hips, and the clinical impression was degenerative joint 
disease, both hips.  The veteran was again seen in July 1980 
with complaints of bilateral hip pain, right worse than left.  
X-rays disclosed degenerative joint disease of both hips, 
with a possible loose foreign body.  The impression was 
chronic diagnosis degenerative joint disease, both hips, 
right worse than left, and surgery was discussed.  In January 
1987, the claimant was seen in the orthopedic clinic for 
complaints of pain from degenerative joint disease of both 
hips.  The assessment was degenerative joint disease, both 
hips.  

A VA hospital summary, dated in January 1983, showed that the 
veteran underwent a right total hip arthroplasty with 
Richards II system.  The diagnosis was degenerative joint 
disease, right hip.  

Outpatient treatment records from the VAMC, Madison, dated in 
January 1987, show that the claimant was seen in the 
orthopedic clinic for complaints of pain from degenerative 
joint disease of both hips.  The assessment was degenerative 
joint disease, both hips.  

Treatment records from the Klasinski Clinic (Drs. J.A.K. and 
M.R.), dated from March 1994 to March 1999, show that the 
veteran was seen in March 1994 with complaints of left hip 
pain for a number of years.  X-rays revealed a total 
prosthesis in the right hip, which the veteran reported had 
been accomplished about 15 years previously at the VAMC, 
Madison.  The clinical impression was arthritis of hips, 
status post right total hip arthroplasty.  The veteran was 
informed that he was a candidate for a left total hip 
arthroplasty, and for revision of his right total hip 
arthroplasty due to loosening.  

A hospital summary from St. Michael's Hospital shows that the 
veteran underwent a left total hip arthroplasty on April 26, 
1994.  Treatment records from the Klasinski Clinic show that 
the claimant was followed postoperatively, and was again seen 
in October 1994 for purposes of scheduling a revision of a 
right total hip arthroplasty due to loosening.  It was noted 
that the veteran had arthritis of both hips, and was status 
post total hip arthroplasty, bilaterally

In January 1995, the veteran was readmitted to St. Michael's 
Hospital and underwent another revision of a right total hip 
arthroplasty.  A history and physical taken at that time by 
Dr W.A.B. stated that when he was a medical student at the 
VAMC, Madison, about 12-15 years previously, the claimant had 
undergone bilateral hip arthroplasties, but had experienced 
loosening of both prostheses over the last few years, and 
that his left hip arthroplasty was revised in April 1994, 
with no complications.  

The veteran was seen at St. Michael's Hospital in April 1995 
for a bone scan which showed changes in both hips relating to 
recent hip replacements, as well as increased activity in the 
medial aspect of the left knee joint, a finding usually 
associated with degenerative joint disease.  The claimant was 
admitted in July 1995 with a possible fracture to the left 
hip, while X-rays revealed that the components of the left 
hip replacement were satisfactory and unchanged from the 
previous study on April 26, 1994, with no evidence of 
fracture or dislocation.

Treatment records from the Klasinski Clinic show that the 
claimant was followed postoperatively, and that in May 1995, 
he was diagnosed with bursitis of the right greater 
trochanter secondary to implants, while in March 1999, he was 
diagnosed with right hip arthritis, status post revision hip 
arthroplasty, and right greater trochanter 
bursitis/iliotibial band tendonitis secondary to implants.  

An August 1997 request from the veteran to the service 
department for copies of his service medical records stated 
that he was seeking VA compensation for right knee and right 
hip inflammatory rheumatism from a horse kicking him in basic 
training in 1941.

The RO's request for all treatment records of the veteran 
received an August 1999 response from the VAMC, Tomah, 
stating that no such records were on file at that facility.  
A September 2000 response from the VAMC, Milwaukee, stated 
that no such records were on file at that facility.  

VA outpatient clinic records from the VAMC, Tomah, show that 
the claimant was seen from June 2000 to January 2001, and was 
referred for a history of hypertension, osteoarthritis of the 
back, knees and multiple joints.  Private treatment records 
from Wausau Bridge Community Health Clinic (Dr. D. J.), dated 
from June 2000 to April 2001, show that the veteran was seen 
for conditions which included diffuse degenerative joint 
disease, involving the back, neck, knees and thumbs.  

Private treatment records from the Klasinski Clinic (Dr. 
M.R.), dated from August through October 2000, show that the 
claimant was evaluated for right knee pain in August 2000, 
stating that he had experienced intermittent problems with 
his right knee since he was in service.  X-rays showed 
moderate degenerative changes in both knees.  The diagnosis 
was bilateral knee arthritis.  The claimant attended physical 
therapy at St. Michael's Hospital from August through October 
2000.

Private treatment records from Wausau Family Practice (Dr. 
J.U.), dated in January 2001, show that the claimant was seen 
in January 2001 for the first time to establish medical care 
for several conditions, including status post bilateral total 
knee arthroplasties in 1993 (right) and 1996 (left).

II.  Analysis

Under Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, the Board must 
independently address the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for allergic rhinitis.  

In general, Board decisions which are unappealed become 
final.  See  38 U.S.C.A. § 7104(b) (West 2000);  38 C.F.R. 
§ 20.1105 (2002).  The governing regulations provide that an 
appeal consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
20.200 (2000).  The Board decision of July 1976 denying 
service connection for arthritis of multiple joints, claimed 
as inflammatory rheumatism, constituted a final appellate 
determination with respect that issue.  

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
The Board is obligated by law to conduct a de novo review of 
this issue.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996);  Butler v. Brown, 9 Vet. App. 167, 171 (1996);  38 
U.S.C.A. §§ 5108, 7104(b).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.  
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Once the 
evidence is found to be new and material and the claim is 
reopened, the presumption that the evidence is credible no 
longer applies.  In the following adjudication [i.e., de novo 
review], the RO must determine both the credibility and 
weight of the new evidence in the context of all the 
evidence, both old and new.  Justus v. Principi,  3 Vet. App. 
510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 95 (1993).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It may also include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1) (2002).  As causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in § 5108 of this title.  38 U.S.C.A. 
§ 5103A(d)(2)(C)(f) (West 2000).

As discussed above, the claimant has submitted extensive 
private and VA medical evidence in an effort to reopen his 
claim for service-connected for inflammatory rheumatism, also 
claimed as arthritis of multiple joints.  The Board has 
reviewed that evidence, and notes, in particular, the letters 
from Dr. V.A. Benn, dated in January 1976, in February 1977, 
in March 1977, and in March 1978.

A January 1976 letter from V.A. Benn, M.D., stated that his 
clinical records from 1941 to 1947 are lost, while daily 
charge files indicate the dates on which the claimant was 
seen.  He related that his belief that the claimant had acute 
arthritis on the first dates are based upon his personal 
recollections.  A February 1977 letter from V.A. Benn, M.D., 
states that he saw the veteran in December 1941 for an 
arthritic knee; that this was the beginning of a generalized 
degenerative arthritis that obviously has worsened 
continuously since that date, and now involves the back, both 
knees, hips and shoulders.  

A March 1977 letter from V.A. Benn, M.D. to the RO noted that 
he had been asked to clarify his letters of December 1975 and 
February 1977 with respect to the veteran, and stated that he 
saw the veteran in December 1941, while he was in service, 
for an arthritic knee; that he saw the veteran on four 
occasions in May 1947, and found that such condition had 
progressed; and that it seemed clear to him that if the 
arthritic condition was found in 1941, and again in 1947, and 
the condition was found in the same place both times, that it 
would show a continuous and progressive condition discovered 
after the veteran was already in service; and that one could 
draw the logical medical conclusion that the condition was 
connected to service.  He further related that it was his 
understanding that no such condition was discovered at his 
entering service.  

A January 1978 letter from V.A. Benn, M.D. to the RO stated 
that he first treated the veteran on December 22, 1941, for 
an acute arthritis of the right knee; that the diagnosis was 
made by physical means of palpation and inspection; that X-
ray was not indicated because of the acute process, nor would 
it have been advisable to transport him to the X-ray unit 16 
miles away; and that it was his firm belief that this episode 
was the onset of rheumatoid arthritis which has worsened 
steadily since that date.  

The Board finds that such evidence, received after the final 
Board decision of July 1976, indicates that the claimant was 
privately treated while on active duty in 1941 for what is 
described as inflammatory arthritis of the right hip and 
knee; that no such condition was noted at the time of service 
entry; and that the claimant is entitled to the presumption 
of soundness at service entry.  The Board further finds that 
the above-cited correspondence from Dr. Benn expressed his 
opinion that the veteran's acute arthritis shown in December 
1941 was the beginning of a generalized degenerative 
arthritis that obviously has worsened continuously since that 
date, and now involves the back, both knees, hips and 
shoulders.  

The Board finds that the cited correspondence from Dr. V.A. 
Benn identifies inflammatory arthritis in the claimant during 
his period of active service, and relates that condition to 
current generalized degenerative arthritis that now involves 
the back, both knees, hips and shoulders.  

The Board finds that such findings, coupled with the 
expression of medical opinion, constitutes evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the cited letters from Dr. V.A. 
Benn, received after the Board decision of July 1976, are 
both new and material to the issue of service-connection for 
inflammatory rheumatism, also claimed as arthritis of 
multiple joints.  Accordingly, the claim  for service-
connection for inflammatory rheumatism, also claimed as 
arthritis of multiple joints, is reopened, and the Board 
decision of July 1976, is no longer final.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim 
for service-connection for inflammatory rheumatism, also 
claimed as arthritis of multiple joints, is reopened.


REMAND

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Once the 
evidence is found to be new and material and the claim is 
reopened, the presumption that the evidence is credible no 
longer applies.  In the following adjudication [i.e., de novo 
review], the RO must determine both the credibility and 
weight of the new evidence in the context of all the 
evidence, both old and new.  Justus v. Principi,  3 Vet. App. 
510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 95 (1993).

The case is Remanded to the RO for the following actions:  

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for his 
arthritis of multiple joints whose 
records have not already been obtained 
and associated with the claims folder.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  The RO should 
further obtain all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Tomah, and the VAMC, Madison, 
since January 2000.

2.  The veteran should then be scheduled 
for a VA examination by qualified 
specialist(s) who have first reviewed the 
veteran's claims folders and this Remand 
order to determine whether there is 
clinical or laboratory evidence of 
rheumatoid arthritis in the claimant, as 
distinguished from arthritis of other 
etiology, including degenerative or 
traumatic arthritis.  The examiner must 
further express an opinion as to whether 
it is at least as likely as not that 
inflammatory rheumatism might be caused 
or worsened in the claimant by a horse 
kicking him in basic training in 1941.  
All opinions must be supported by 
citation of specific clinical or 
laboratory findings or authority.  

3.  Upon completion of the foregoing 
actions, the RO should review the claims 
folder to ensure that all requested 
development actions have been completed, 
that the examiner(s) have affirmatively 
indicated that they reviewed the claims 
folder prior to examining the veteran; 
and that all requested opinions, with a 
complete rationale, have been provided.

4.  The RO should then readjudicate the 
issue of service connection for 
inflammatory rheumatism, also claimed as 
arthritis of multiple joints, on a de 
novo basis, considering all the evidence, 
both old and new.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided a Supplemental 
Statement of the Case.  That Supplemental Statement of the 
Case must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The veteran is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

